UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §   CASE NO. 1:11-CR-52
                                                 §
CHRISTOPHER GARDNER                              §

   ORDER ADOPTING REPORT AND RECOMMENDATION ON COMPETENCY

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration. Judge Giblin conducted a hearing to determine defendant’s competency

to proceed. Judge Giblin concluded that the defendant is competent under 18 U.S.C. § 4241.

         The parties have not objected to the magistrate judge’s findings and recommendation. The

Court ORDERS that the report and recommendation on defendant’s competency to proceed (#66)

is ADOPTED. The Court further ORDERS and FINDS that defendant, Christopher Gardner, is

competent pursuant to Title 18, United States Code, Section 4241.


          SIGNED at Beaumont, Texas, this 28th day of August, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
